Citation Nr: 0402574	
Decision Date: 01/28/04    Archive Date: 02/05/04

DOCKET NO.  02-21 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy claimed as secondary to diabetes mellitus.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for urethritis.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for left knee 
disorder.  

4.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected hypertension.  

5.  Entitlement to an increased rating for the service-
connected residuals of a cold injury to the right hand, 
currently evaluated as noncompensably disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1956 to 
September 1976.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the RO.  

The issue of whether new and material evidence to reopen the 
claims of service connection for urethritis and left knee 
disability are addressed hereinbelow, while the issues of 
service connection for urethritis, left knee disability and 
peripheral neuropathy, as well as entitlement to increased 
ratings for the service-connected hypertension and residuals 
of cold injury to the right hand are being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran and his representative if further 
action is required on his part.  .



FINDINGS OF FACT

1.  In an unappealed rating decision of January 1977, the RO 
denied the veteran's original claim of service connection for 
urethritis.  

2.  The evidence received since the January 1977 decision 
includes evidence which is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and is of 
sufficient probative value to raise a reasonable possibility 
of substantiating the claim.  

3.  In an unappealed decision of July 1998, the Board 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim of service connection 
for left knee disability.  

4.  The evidence received since the July 1998 decision 
includes evidence which is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and is of 
sufficient probative value to raise a reasonable possibility 
of substantiating the claim.  



CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of service connection for urethritis.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  

2.  New and material evidence has been presented to reopen 
the claim of service connection for left knee disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In September 1978 the RO concluded that service connection 
was not warranted for chronic urethritis.  The RO noted that 
while the veteran was found to have pyuria on VA examination 
in November 1976, the claim was denied because there was no 
pathology found to account for the laboratory finding, and 
because no disease had been found on a subsequent VA 
examination.  

With regard to the veteran's left knee, the RO denied the 
veteran's claim of service connection because the evidence 
revealed no residuals of any injury.  

The evidence of record at the time of the RO's September 1978 
rating decision included the veteran's service medical 
records.  They show notations of chronic prostatitis and 
urinary frequency.  

They also indicate that the veteran received treatment for 
left knee pain following a motor vehicle accident in 
September 1971.  In April 1972, a diagnosis of old sprain to 
the medial collateral ligament with slight instability was 
made.  

The report of the above referenced November 1976 VA 
examination was also of record.  A review of the 
genitourinary system revealed no CVA tenderness.  The 
prostate gland was enlarged and slightly tender.  There was 
no evidence of urethral discharge and no evidence of past or 
present venereal disease.  

With regard to the veteran's left knee, the examiner noted 
that the veteran's complaints were suggestive of post-
traumatic arthritis, but that the examination of the left 
knee was essentially negative.  

Also of record were treatment reports from Moncrief Army 
Hospital.  A March 1977 treatment note shows complaints of 
left knee problems, and a November 1977 consultation sheet 
indicates that the veteran had weakness in his left knee.  

Other treatment records from Montcrief Army Hospital reveal 
that the veteran reported a history of urinary frequency.  A 
history of prostatitis is also noted.  

On VA examination in August 1978 the examiner noted the 
veteran's report of injury to his left knee in 1971.  
However, he found no objective clinical findings.  

The veteran sought to reopen his claim of service connection 
for left knee disability in November 1993.  He was afforded a 
VA examination in January 1994.  The diagnosis was that of 
probable degenerative meniscal tear.  

In January 1994 the RO determined that new and material 
evidence to reopen the veteran's claim of service connection 
for left knee disability had not been submitted.  It 
concluded that the evidence submitted did not show complaints 
of or treatment for left knee disability.  

The VA treatment records for the period from November 1990 to 
September 1993 show the veteran's complaints of urinary 
frequency.  

The records from Lexington Medical Center, dated in August 
1997, show treatment for prostatitism with urethral stricture 
and right epididymal orchitis.  In October 1997 the veteran 
underwent treatment at Baptist Medical Center for voiding 
dysfunction and urinary urgency and frequency.  

In July 1998 the Board determined that the veteran had not 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for left knee 
disability.  

The Board concluded that the evidence presented since the 
final RO decision in 1977 was not material in that it was not 
of sufficient weight or significance that there was a 
reasonable possibility that it would, in the context of all 
of the evidence, change the outcome.  

The treatment records from Steven J. Hulecki, M.D. for the 
period from August 1997 to July 2001 show treatment for 
chronic prostatitis and prostatism.  

An April 2002 VA treatment note indicates the veteran's 
complaints of left knee pain.  He stated that he had seen a 
private physician in March 2002 and that an MRI had revealed 
cysts.



II.  Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The Act and the 
implementing regulations are applicable to the veteran's 
claim to reopen, which was received in September 2001.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

As explained hereinbelow, the Board has found the evidence 
and information currently of record to be sufficient to 
substantiate the veteran's application to reopen his claims 
of entitlement to service connection for urethritis and left 
knee disability.  Therefore, no additional development with 
respect to these matters is required under the VCAA or the 
implementing regulations.  


i.  Urethritis

The evidence received since the RO's September 1978 rating 
decision includes VA treatment records, private treatment 
records, statements of the veteran and duplicate copies of 
service medical records submitted by the veteran.  The 
private medical records reveal treatment for various 
genitourinary complaints, to include chronic prostatitis, 
prostatism and urinary stricture.  

The Board concludes that this evidence is new and material 
since it relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence previously of record and is sufficient to 
establish a reasonable possibility of substantiating the 
claim.  

Accordingly, the Board finds that, as new and material 
evidence has been submitted, the claim of service connection 
for urethritis must be reopened.  




ii.  Left Knee Disability

The pertinent evidence received since the Board's July 1998 
decision includes VA treatment records and duplicate copies 
of the veteran's service medical records.  

The VA treatment records indicate that the veteran complained 
of left knee pain in April 2002.  He stated at that time that 
he had been seen by a private physician, who had diagnosed 
cysts in his left knee via MRI examination.  

The Board concludes that this evidence is new and material 
since it relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence previously of record and is sufficient to 
establish a reasonable possibility of substantiating the 
claim.  

Accordingly, the Board finds that, as new and material 
evidence has been submitted, the claim of service connection 
for left knee disability must be reopened.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for urethritis, the appeal to 
this extent is allowed, subject to further as discussed 
hereinbelow.  


As new and material evidence has been received to reopen the 
claim of service connection for left knee disability, the 
appeal to this extent is allowed, subject to further as 
discussed hereinbelow.  





REMAND

The VCAA and the implementing regulations are also applicable 
to the veteran's reopened claims.  

A review of the claims folder reveals no indication that the 
RO has complied with the notification requirements of the 
VCAA with respect to the now reopened claims.  The evidence 
also fails to reveal that the RO has complied with the 
notification requirements of the VCAA with respect to the 
veteran's claims of entitlement to increased ratings.  

With regard to the veteran's claim of entitlement to service 
connection for urethritis, the Board notes that the veteran 
has received treatment for various genitourinary 
difficulties.  

The Board therefore concludes that a VA examination to 
determine the nature and likely etiology of the claimed 
disability is in order.

The medical evidence shows that the veteran sustained an 
injury to his left knee in service.  However, the veteran has 
not been afforded an examination to determine the nature and 
likely etiology of any currently existing left knee 
disability.  

A September 1993 record from Richland Memorial Hospital shows 
a discharge diagnosis of neuropathy secondary to diabetes 
mellitus.  

While a VA neurological examination was conducted in October 
2002, the examiner indicated that there were no medical 
records available for review.  He concluded that there was no 
evidence of peripheral neuropathy on examination, but noted 
that he had requested nerve conduction studies to further 
evaluate the possibility.  There is no evidence of record 
indicating that such testing was carried out.  

The neurological examination also failed to address the 
extent of disability caused by the veteran's service 
connected cold injury residuals to his right hand.  

In light of these circumstances, the Board has concluded that 
further development is required.  

Accordingly, this case is remanded for the following actions:

1.  The RO should send the veteran a 
letter with respect to the issue on 
appeal that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received in the 
appropriate timeframe.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform him and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature, extent and likely etiology of 
any currently present genitourinary 
disability.  The veteran should be 
properly notified of the date, time and 
location of the examination.  The claims 
folder must be made available to and 
reviewed by the examiner before 
completion of the examination report.  
All indicated testing should be 
conducted, and a complete medical history 
should be elicited.  Based upon the 
review of the claims folder and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has a current genitourinary disability 
that is due to the manifestations 
demonstrated in service or other disease 
or injury in his active military service.  
The rationale for all opinions expressed 
must be clearly set forth by the examiner 
in the examination report.  

4.  The veteran should also be afforded a 
VA examination to determine the nature, 
extent and likely etiology of any 
currently present left knee disability.  
The veteran should be properly notified 
of the date, time and location of the 
examination.  The claims folder must be 
made available to and reviewed by the 
examiner before completion of the 
examination report.  All indicated 
testing should be conducted, and a 
complete medical history should be 
elicited.  Based upon the review of the 
claims folder and the examination 
results, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran has a 
current left knee disability that is due 
to disease or injury in his active 
military service.  The rationale for all 
opinions expressed must be clearly set 
forth by the examiner in the examination 
report.  

5.  The veteran should also be afforded a 
VA neurological examination to determine 
the nature, extent and likely etiology of 
any currently present peripheral 
neuropathy and the extent of the 
veteran's service connected cold injury 
residuals of the right hand.  The veteran 
should be properly notified of the date, 
time and location of the examination.  
The claims folder must be made available 
to and reviewed by the examiner before 
completion of the examination report.  

Peripheral Neuropathy

All indicated testing should be 
conducted, and a complete medical history 
should be elicited.  Based upon the 
review of the claims folder and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has peripheral neuropathy that is due to 
his service connected diabetes mellitus.  
The rationale for all opinions expressed 
must be clearly set forth by the examiner 
in the examination report.

Cold Injury Residuals to the Right Hand

All indicated testing should be 
conducted.  The examiner should identify 
all currently present residuals of cold 
injury to the right hand, to include 
arthralgia or other pain, numbness, cold 
sensitivity, tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation or hyperhidrosis.  The 
examiner should also indicate whether 
there are X-ray abnormalities related to 
the veteran's cold injury residuals.  The 
examiner should also indicate whether the 
veteran has complications such as 
neuropathy due to his cold injury 
residuals.  The rationale for all 
opinions expressed must be clearly set 
forth by the examiner in the examination 
report.  

6.  The veteran should also be afforded a 
VA examination to determine the extent of 
his service-connected hypertension.  The 
veteran should be properly notified of 
the date, time and location of the 
examination.  The claims folder must be 
made available to and reviewed by the 
examiner before completion of the 
examination report.  The examiner's 
report should provide all current 
complaints, clinical findings and 
diagnoses referable to hypertension.  In 
addition, the examiner should opine as to 
the likelihood that the veteran's 
hypertension is controllable with proper 
medications and whether the veteran is 
capable of such control.  The rationale 
for all opinions expressed must be 
clearly set forth by the examiner in the 
examination report.  

7.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

8.  The RO should then adjudicate the 
veteran's reopened claims on a de novo 
basis, and readjudicate the remaining 
claims.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded an appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



